Title: The American Commissioners to Gentlemen at Nantes, 11 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


Gentlemen,
Passy Feb. 11. 1779.
We embrace this first Opportunity, to enclose you a Copy of a Letter, We have just had the honor of receiving from his Excellency Mr. De Sartine. We wish you may find Advantage in the Convoy and have the honor to be with very great Esteem & Respect, Gentlemen, &c
Messrs. Lloyd & others at Nantes.
